DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 2, patent application publication US 2009/0039612 A1 to Bidwell et al. discloses a manually propelled wheelchair device (10) having a frame (12), a right wheel (26), a left wheel (22), a right caster (58), a left caster (58), a seat (14), and a right-left pair of first handrims (32 and 36) and a right-left pair of second handrims (34 and 35).  However, Bidwell does not disclose the first rotary shaft, the second rotary shaft, the right-left pair of inner shafts and the right-left pair or outer shafts as claimed, in addition to the other limitations.  Claims 3 – 8 depend from independent claims 1 and 2, and therefore, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 2015/0202101 A1	to	Louis et al.	Asymmetrical Wheel Kit for Manual Wheelchair and Wheelchair fitted with said Wheel Kit to Facilitate the Practice for a Throwing Sport.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/Felicia L. Brittman/           Examiner, Art Unit 3611                  

/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611